DETAILED ACTION
This office action is in response to the amendments to the claims filed on 13 July 2022.  Claims 8 – 14 and 16 – 18 are pending and currently being examined.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112 (a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 – 14 and 16 – 18 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In Re Claim 8, the limitation “producing a normal shockwave at the exit end of the convergent nozzle” constitutes new matter because the specification states that the normal shockwave is formed near the convergent {exit} end (not at the exit end) (paragraph [0036]).
In Re Claim 14, the limitation “normal shockwave produced at the convergent end” in Lines 21 – 22 constitutes new matter because the specification states that the normal shockwave is formed near the convergent end (not at the convergent end) (paragraph [0036]).

Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 – 14 and 16 – 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Re Claims 8 and 14, these claims recite “a first outlet of the oil pump” and a “second outlet of the ejector”, implying that the oil pump and ejector each have two outlets.  That is clearly not the case, the oil pump (106) in Figure 1 clearly has only one outlet and the ejector in Figure 1 only has one outlet (122).  For the purpose of prior art analysis, it will be assumed that the precursors “first” and “second” will be deleted.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kemna (German Patent DE 102005020408 B3) in view of Presz (US Patent US 6877960 B1) and as evidenced by Vetrovec (PG Pub US 20100150742 A1) and in view of Miner (US Patent 3,360,958 A) and further in view of Chambers (US Patent 3,371,618 A).

In Re Claim 14, Kemna discloses a system (Figure 1) comprising: 
an oil pump (18) positioned along a recycle line (24) and configured to pump dead oil (in supply container 22)(Figure 1 and paragraphs [0037] – [0038]); 
either an oil accumulation pit or a sump pit (22);
an ejector (20) operating as a single-phase ejector based on pumping of the dead oil (the dead oil in 22 is pumped by 18 into the motive fluid line near label “QT”), the ejector defining a first inlet (34, 26) fluidically coupled to an outlet (24) of the oil pump (18), the ejector defining a second inlet (28) fluidically coupled to a flow line that is fluid communication with the oil accumulation pit / sump pit (22) (paragraph [0041]), and the ejector (20) comprising: 
a convergent nozzle (26 is tapered, and is therefore convergent) in a flow path extending from the first inlet (entrance to 26) of the ejector (20) and an outlet (see where label 32 is) of the ejector (20), a convergent end of the convergent nozzle (26) having a cross- sectional area that is less than a cross sectional area of the first inlet (the nozzle 26 is tapered, the base of the tapered shape is an inlet that has a larger cross- sectional area than the top / convergent end of the tapered shape) (Figure 1 and paragraph [0041]).
Kemna does not disclose that the convergent nozzle produces supersonic velocity and that the mixed liquid nozzle is a convergent-divergent nozzle.

    PNG
    media_image1.png
    676
    725
    media_image1.png
    Greyscale

However, Presz discloses an ejector defining a first inlet (110; Figure 3), a second inlet (108; Figure 6) and an outlet (right end of 124 in Figure 3) comprising:
 a convergent nozzle (portion of 102; see annotated figure above; note that the lobes 116 are not included as part of the designated convergent nozzle because a conventional nozzle does not have these lobes {Column 3, Lines 61 – 63: “the area of the aft opening .. .. should be about the same as the conventional round nozzle it replaces”}) in a flow path extending from the first inlet (110) (left end of Figure 3) of the ejector and the outlet (124 - right end of Figure 3) of the ejector, a convergent end (where 112 is) of the convergent nozzle (102) having a cross- sectional area that is less than a cross sectional area of the first inlet (110)(Column 3, Line 65 states that the cross sectional area is minimum at 118, and annotated Figure 4A shows it is substantially the same minimum at the end of passage 114 {at 112} as well), and the convergent nozzle (annotated portion of 102) being sized to increase a velocity of a fluid to supersonic velocity and to decrease a pressure of the fluid (Column 3, Line 22 discloses a supersonic nozzle 102 which must increase velocity to supersonic, and as a consequence, decreases the pressure of high pressure fluid entering the nozzle 102 disclosed in Column 3, Lines 33 — 34; note also that Column 3, Lines 63 – 66 state that the velocity reaches Mach 1 at the nozzle’s minimum area throat region 118 - which is the transition to supersonic velocity; also see Column 5, Lines 2 – 3); 
a housing (126, Figure 6) surrounding the convergent nozzle (see Figure 6), the housing defining a second inlet (where 108 comes in, Figure 6) into an interior region of the housing (126) that is external to the convergent nozzle as depicted (Column 4, Lines 59 — 64 and Figure 6); and
a convergent-divergent nozzle (104) extending from the housing (126) as shown in Figure 6 and defining a third inlet (left end of 120) that is separate from the convergent end of the convergent nozzle (there is clearly a gap “NS” between them as shown in Figure 3) such that a normal shockwave (127; Figure 6; Column 4, Line 64 – Column 5, Line 3) produced at the convergent end (112) enters the housing (at the gap “NS” in Figure 3) prior to entering the convergent-divergent nozzle (104) (Column 4, Lines 59 – 61 state that the flow passes via an annular gap between the convergent nozzle and the convergent-divergent nozzle), the convergent-divergent nozzle (104) receiving a mixture of fluid at supersonic velocity (Column 4, Lines 2 – 3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to substitute the broadly disclosed jet pump of Kemna with the specifically disclosed jet pump of Presz which has a supersonic nozzle and a convergent- divergent nozzle, because the results of the substitution would have been predictable.  Evidence of predictability is disclosed by Vetrovec in Figure 1, paragraph [0004] wherein supersonic and subsonic nozzles are known options for the motive fluid nozzle, liquid and steam are a known options for the motive pressure fluid and the entrained fluid (low pressure liquid), and a convergent-divergent nozzle (labeled “Diffuser Duct” in Figure 1) is a known component of a jet pump.  "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." KSR Intl. Co. v. Teleflex Inc. at 420, 82 USPQ2d at 1397; The rigid requirement of a teaching, suggestion, or motivation to combine known elements in order to show obviousness has been rejected. Id. At 398,419 (2007).  This rationale that can be used to support a conclusion of obviousness (MPEP 2141, Section III, rationale B).
Kemna and Presz do not disclose a control valve and both of the oil accumulation pit and the sump pit (note that Kemna suggests that the apparatus can supply oil to a hydraulic consumer that requires lubrication, and is not limited to a hydraulic consumer that requires cooling – see paragraph [0035]).
However, the Figure 2 embodiment of Miner discloses an ejector (92; Column 5, Line 35) having a first inlet (connected to 70), the ejector pumps dead oil (in 86 and 87) drawn from a second inlet (connected to 88) to a hydraulic consumer that requires lubrication (Column 1, Lines 19 – 28).  A control valve (90 and 91 combined) controls whether the dead oil flows from the oil accumulation pit (86) or the sump pit (87)(Column 5, Lines 31 – 37)(note that either 86 or 87 can be designated an oil accumulation pit or sump pit, because both can perform the sump function and oil accumulation function)(86 and 87 are restrictor valves which meter the oil flow as suggested in Column 4, Line 28 and Line 39).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the apparatus of Kemna / Presz to incorporate an additional reservoir / pit and a control valve to control whether the oil flows from one pit or the other pit as taught by Miner for the purpose of providing a redundant tank in case the other tank should malfunction.
Although the apparatus of Kemna requires a single phase steam of liquid Kemna, Presz and Miner do not explicitly disclose that the pressure within the housing remains greater than the flashing pressure of the oil from the recycle line / the dead oil to ensure the liquid phase is maintained.
However, Chambers discloses that a flashing pressure of the first, single-phase liquid flow (exiting nozzle 24) is less than the low pressure produced by the convergent nozzle (24, Figure 2) (Column 5, Lines 17 — 26 disclose that in jet pumps utilizing liquids, the exit velocity is chosen slightly below that which would reduce the liquid pressure to its flash point or vapor pressure, which means that the exit pressure is kept above the flashing pressure).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to design the ejector of Kemna / Presz / Miner such that low pressure produced in the housing is above the flashing pressure of the liquid in the housing as taught by Chambers for the purpose of providing high entraining force between the oil in the recycle line and the dead oil being drawn without expansion or cavitation losses (Column 5, Lines 37 – 42 of Chambers).

In Re Claim 17, the combined references above disclose all the limitations of Claim 14, and Kemna further discloses that the outlet (where label 32 points) of the ejector (20) is fluidically connected to conditioning equipment (16) for directing the mixture to the conditioning equipment (Figure 1 and paragraph [0037]).


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kemna (German Patent DE 102005020408 B3) in view of Presz (US Patent US 6877960 B1) and as evidenced by Vetrovec (PG Pub US 20100150742 A1) and in view of Miner (US Patent 3,360,958 A) and in view of Chambers (US Patent 3,371,618 A) and further in view of Dulka (US Patent 6,633,623 B2) and as evidenced by Sayles (US Patent 5,525,372 A).
In Re Claim 16, Kemna, Presz, Miner and Chambers disclose all the limitations of Claim 14, but they do not disclose an erosion resistant material.
However, Dulka discloses that convergent nozzle (24, Figure 3) and convergent- divergent nozzle (25 / 26, Figure 2) have a coating (31) made of zirconia (Column 4, Lines 63 — 65) which is known to be resistant to erosion from chemical reaction as evidenced by Sayles in Column 1, Lines 39 — 43.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to form a zirconia coating as taught by Dulka in the converging nozzle and the convergent-divergent nozzle of Kemna / Presz / Miner / Chambers because has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (See MPEP 2144.07 In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960)).


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kemna (German Patent DE 102005020408 B3) in view of Presz (US Patent US 6877960 B1) and as evidenced by Vetrovec (PG Pub US 20100150742 A1) and in view of Miner (US Patent 3,360,958 A) and in view of Chambers (US Patent 3,371,618 A) and further in view of Fryers (US Patent 6,330,154 B1) and as evidenced by Narabayashi (US Patent 5,262,091 A).
In Re Claim 18, Kemna, Presz, Miner and Chambers disclose all the limitations of Claim 14, but they do not disclose that the ratio of the cross sectional areas is 35:1.
However, Fryers discloses a convergent nozzle (Column 3, Lines 3 — 9), wherein a ratio of cross-sectional area of the inlet to the cross sectional area of the convergent end of the convergent nozzle (Column 3, Lines 13 — 15) can be between 50:1 and 30:1 (Column 3, Line 15); this includes the claimed value of 35:1. Note that the cross sectional areas are variables that affect the resulting flow through the convergent nozzle (as evidenced by Narabayashi in Column 3, Lines 32 — 35), and are therefore established as result effective variables.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to design the cross sectional areas of the inlet and outlet (convergent end) of the convergent nozzle of Kemna / Presz / Miner / Chambers such that the ratio of cross-sectional areas of the inlet to a convergent end is substantially 35:1 as taught by Fryers because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.


Claims 8 – 10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kemna (German Patent DE 102005020408 B3) in view of Presz (US Patent US 6877960 B1) and as evidenced by Vetrovec (PG Pub US 20100150742 A1) and in view of Miner (US Patent 3,360,958 A) and further in view of Chambers (US Patent 3,371,618 A).

In Re Claim 8, the oil in the reservoir / pit (22) of Kemna is clearly a single-phase liquid, the dead oil in (22) is clearly mixed with the oil from pump (22) and delivered to the combined flow line (32).  Presz discloses that the shockwave (127) is relayed to the throat (120, 122) of the convergent-divergent nozzle (104), and that the mixture achieves subsonic velocity downstream of the throat (120, 122) in the subsonic diffuser (124)(Column 4, Line 64 – Column 5, Line 4).  Kemna / Presz / Miner / Chambers as applied to Claim 14 discloses an apparatus that anticipates the claimed method (MPEP 2112.02-I: “Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.”).

In Re Claim 9, the combined references above disclose all the limitations of Claim 8, and Kemna further discloses directing the mixture (exiting 30) to a downstream conditioning system (16) (Paragraph [0041] and Figure 1).

In Re Claim 10, the combined references above disclose all the limitations of Claim 8, and the pressure in the housing is the low pressure produced by the convergent nozzle, and the dead oil being delivered by the pump is the same as the low pressure liquid (they originate in the same pit 22 of Kemna), therefore the flashing pressure of the dead oil must be less than the pressure produced by the convergent nozzle.

In Re Claim 12, the combined references above disclose all the limitations of Claim 8, and Figures 1 and 2 of Vetrovec show the relationship p1 > p3 > p2 where the pressure (p3) at the outlet of the convergent-divergent nozzle is greater than a pressure within the low pressure housing (p2) (paragraph [0004]), and the pressure at the outlet of the convergent-divergent nozzle (p3) is less than a pressure upstream of the convergent nozzle (p1) (paragraph [0004]).

In Re Claim 13, the combined references above disclose all the limitations of Claim 12, and the pressure in the housing is the low pressure produced by the convergent nozzle, and the dead oil being delivered by the pump is the same as the low pressure liquid (they originate in the same pit 22 of Kemna), therefore the flashing pressure of the low pressure liquid must be less than the pressure produced by the convergent nozzle.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kemna (German Patent DE 102005020408 B3) in view of Presz (US Patent US 6877960 B1) and as evidenced by Vetrovec (PG Pub US 20100150742 A1) and in view of Miner (US Patent 3,360,958 A) and in view of Chambers (US Patent 3,371,618 A) and further in view of Wilmot (US Patent 4,396,355 A) and as evidenced by Nicodemus (US Patent 4,781,537 A).
In Re Claim 11, Kemna, Presz, Miner and Chambers disclose all the limitations of Claim 8, but they do not disclose that the pressure within the low pressure housing is greater than or equal to ambient pressure.
However, Wilmot discloses that the pressure (of liquid exiting tip 40 of converging nozzle 39) within the low pressure housing (13) is greater than or equal to ambient pressure (Column 2, Lines 33 — 37 discloses that the low pressure is 10 — 20 psi; ambient atmospheric pressure is 14.6 psi, so the implied claimed range of greater than or equal to 14.6 psi intersects a portion of the disclosed range from 14.6 — 20 psi). Note also that the pressure in the low pressure housing is a variable that effects the resulting flow of the second single phase liquid (as evidenced by Nicodemus in Column 4, Lines 53 — 56 and Figure 1; the flow rate increases as the pressure reduces, and the flow rate reduces as the pressure increases), therefore the pressure in the low pressure housing has been established as a result effective variable.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to design the ejector of Kemna / Presz / Miner / Chambers such that the pressure in the low pressure housing is greater than or equal to 14.6 psi (ambient/atmospheric pressure) as taught by Wilmot because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.


Response to Arguments
Applicant has argued on Page 8 of Applicant’s Response that “The Examiner likens the throat region 118 of a primary nozzle 102 to the claimed convergent end of the claimed convergent nozzle. Even if such throat region 118 could be considered the claimed convergent end, which applicant does not concede, it is evident that any normal shockwave produced at such end would not be able to exit the primary nozzle 102 into a surrounding housing prior to entering an axial passage 14 of the primary nozzle 102. Therefore, Presz fails to cure these deficiencies of Kemna”

    PNG
    media_image2.png
    779
    637
    media_image2.png
    Greyscale


Examiner’s Response: Applicant appears to have mis-labeled axial passage “14”, applicant appears to be referring to axial passage (114), however this axial passage (114) is not being designated the claimed “convergent-divergent” nozzle.  The designated “convergent-divergent” nozzle is element (104). The claim requires the shockwave to enter the housing prior to entering the “convergent-divergent” nozzle.  The shockwave (127) that is produced in Presz clearly traverses the gap “NS” between the nozzle (designated portion of 102) and the convergent-divergent nozzle (104) and continues to move through the convergent divergent nozzle (104 including convergent portion 120 and divergent portion 124) as stated in Column 4, Line 67: “the shockwave will move through the shroud throat 122 and into subsonic diffuser 124”.  The gap “NS” is shown in Figure 3, the gap “NS” is where the shockwave enters the housing.(126) shown in Figure 6 (see annotated Figures 3 and 6 above).  Applicant shall note that the Figure 2 embodiment of Presz could also have been used as an alternative to the above embodiment.

Pertinent Prior Art
The following prior art is not being relied upon, it is being made of record because it is considered to be pertinent to applicant’s disclosure.  Long (PG Pub US 20130121849 A1), Figure 2, paragraph [0041] discloses that the used and excess oil drains off and accumulates in the lower pan or sump 174. The electric oil pump 170 is constructed and arranged as a scavenging pump in order to pump oil out of the sump 174 and return that oil to a larger oil reservoir 186 via conduit 176.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DNYANESH G KASTURE whose telephone number is (571)270-3928. The examiner can normally be reached Mon-Thu, 7:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.G.K/Examiner, Art Unit 3746                                                                                                                                                                                                        
/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        12 August 2022